DETAILED ACTION
This action is in response to application filed on 13 March 2020 (including amendment filed simultaneously).  Claims 1-18 are now pending in the present application.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
27 August 2020
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.









Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhaofeng et al.  (hereinafter Zhaofeng) (CN 203733133 U).
Regarding claims 1 and 13, Zhaofeng discloses a floating touch camera module comprising:
a lens with a light collection surface and a light emitting surface { (see par. [50, 56]; Fig. 6a) };
an image sensor at one side of the light emitting surface of the lens; wherein the image sensor is configured to receive Hight rays from the lens and form sensing information { (see par. [50, 56]; Fig. 6a) }; and
an infrared cut filter film at one side of a light incident surface of the image sensor and configured to filter out infrared light rays { (see par. [50, 56-57]; Figs. 3 & 6a) };
wherein the infrared cut filter film is movable relative to the lens between a first position at which the infrared cut filter film directly faces the lens and a second position at which the infrared cut filler film is offset from the lens, thereby enabling the floating touch camera module to switch between a photographing mode and a touch made { (see par. [50, 56-57]; Figs. 3 & 6a) }.
Regarding claim 2, Zhaofeng discloses the floating touch camera module according to claim 1, wherein the infrared cut filler film is at one side of the light collection surface of the lens { (see par. [50, 56-57]; Fig. 6a) }.
Regarding claim 3, Zhaofeng discloses the floating touch camera module according to claim 1, wherein the infrared cut filter film is between the light emitting surface of the lens and the light emitting surface of the image sensor { (see par. [50, 56-57]; Fig. 6a) }.
Regarding claims 4 and 14, Zhaofeng discloses the floating touch camera module according to claim 1, wherein the floating touch camera module further includes an anti-reflection film; the anti- reflection film is at one side of the light incident surface of the image sensor { (see par. [50, 56-57]; Fig. 6a) }.
Regarding claims 5 and 15, Zhaofeng discloses the floating touch camera module according to claim 4, wherein the anti-reflection film is at one side of the light collection surface of the lens { (see par. [50, 56-57]; Fig. 6a) }.
Regarding claim 6, Zhaofeng discloses the floating touch camera module according to claim 4, wherein the anti-reflection film is between the light emitting surface of the lens and the light incident surface of the image sensor { (see par. [50, 56-57]; Fig. 6a) }.
Regarding claims 7 and 16, Zhaofeng discloses the floating touch camera module according to  claim 5, wherein the anti-reflection film is fixedly disposed at a position at which the anti-reflection film directly faces the lens { (see par. [50, 56-57]; Fig. 6a) }.
Regarding claims 8 and 17, Zhaofeng discloses the floating touch camera module according to claim 5, wherein the anti-reflection film is movable relative to the lens between a third position at which the anti-reflection film is offset from the lens and a fourth position at which the anti-reflection film directly faces the lens { (see par. [50, 56-57]; Fig. 6a) }.
Regarding claim 9, Zhaofeng discloses the floating touch camera module according to claim 4, wherein the anti-reflection film is a full-spectrum anti-reflection film { (see par. [50, 56-57]; Fig. 6a) }.
Regarding claim 10, Zhaofeng discloses the floating touch camera module according to claim 4, wherein the floating touch camera module further includes a moving structure; the moving structure drives the infrared cut filter film to move relative to the lens between the first position and the second position; the moving structure drives the anti-reflection film to move relative to the lens between a third position at which the anti-reflection film is offset from the lens and a fourth position at which the anti-reflection film directly faces the lens { (see par. [50, 56-57]; Fig. 6a) }.
Regarding claim 11, Zhaofeng discloses the floating touch camera module according to claim 1, wherein the floating touch camera module further includes a moving structure; the moving structure drives the infrared cut filter film to move relative to the lens between the first position and the second position { (see par. [50, 56-57]; Fig. 6a) }.
Regarding claims 12 and 18, Zhaofeng discloses the floating touch camera module according to claim 1, wherein the floating touch camera module further includes: a light intensity detector configured to detect intensity of ambient light rays; and an infrared supplementary lighting lamp coupled with the light intensity detector and configured to emit infrared light rays to ambient environment when the intensity of ambient light rays is less than or equal to a preset value { (see par. [50, 56-57]; Fig. 6a) }.



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
22 April 2022